DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 23 March 2022, with respect to the rejection(s) of independent claim 1 under Voegele’657 have been fully considered and are persuasive.  Voegele’657 does not does not teach any sort of rim having a greater thickness than the cannula wall – see Figure 11, element 294. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ladet’335. 
Similarly, Applicant’s arguments with respect to the rejection of independent claim 21 under Richards’781 and Galt’775 were fully considered and were persuasive. Richards781 does not teach a rim having a wall thickness greater than the cannula wall or an exit port having a smaller opening than the cannula lumen. Galt’775 has a rim 16 that is thicker than the wall of the cannula but does not teach an exit port with a smaller diameter than the cannula lumen. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ladet’335. 
	Regarding the newly recited limitation “the exit port circumvented by a rim wall of larger thickness than the first thickness”, Examiner contacted attorney to learn what is meant by this limitation and how it is supported by the specification, as filed. See the attached interview summary. Attorney pointed to Figure 8 and the bend forming the distal surface as a thicker region than the cannula wall – see the boxed portions of Figure 8 which reflect Examiner’s understanding of Applicant’s explanation.  

    PNG
    media_image1.png
    296
    461
    media_image1.png
    Greyscale
 
In light of Applicant’s explanation, the Office does not consider Figure 8 to provide adequate support for this limitation. The specification does not indicate the drawings are to scale and this feature is not described in the specification. However, the Office does consider the deflector 216 in Figure 9 to show a rim wall that has a larger thickness than the cannula side wall. Therefore, no rejections under 112(a)-new matter are issued with respect to the independent claims below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe a rim wall having a greater thickness than the cannula wall, as recited by amended claims 1, 21 and 25. Further, the specification does not describe a rim wall having an orthogonal projection. 

Claim Objections
Claim 25 objected to because of the following informalities:  lines 8-9 recite “thickness greater that the first thickness”. This is a typo – the word “that” should be replaced “than”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 depends from claim 1. Claim 1 was amended to recite the exit port “is circumvented by a rim wall of a larger thickness than the first thickness”. This is shown in Figure 9 in which element 212 circumvents the exit port 216 and has a larger thickness than the cannula wall because it is beveled. Element 212 is disclosed in the specification as a deflector. However, claim 26 now recites a deflector in addition to what is recited in claim 1. The application, as filed, does not support both limitations: (1) an exit port “is circumvented by a rim wall of a larger thickness than the first thickness” and (2) a deflector element extending inwardly from an inside surface of the cannula, as required by claim 26. 
Claim 28 depends from claim 1. Claim 1 was amended to recite the exit port “is circumvented by a rim wall of a larger thickness than the first thickness”. This is shown in Figure 9 in which element 212 circumvents the exit port 216 and has a larger thickness than the cannula wall because it is beveled. Element 212 is disclosed in the specification as a deflector. Element 212 does not define a distal most portion of the distal tip, as required by claim 27. 
Claim 29 depends from claim 1. Claim 1 was amended to recite the exit port “is circumvented by a rim wall of a larger thickness than the first thickness”. This is shown in Figure 9 in which element 212 circumvents the exit port 216 and has a larger thickness than the cannula wall because it is beveled. Element 212 is disclosed in the specification as a deflector. The circumferential face of this wall can’t both be beveled (such that it has the larger thickness required by claim 1) and perpendicular to the longitudinal extent of the cannula. Paragraph 0123 indicates the deflector can be beveled at an angle that is less than 90 degrees. Further, although the proximal surface of the deflector 212 is perpendicular to the longitudinal extent of the cannula, this is not disclosed as a circumferential rim configured to support a layer of bioadhesive substance, as required by claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladet et al. (US Patent 2012/0035335). 
Claim 1: Ladet’335 discloses a cannula (111, 132) comprising a proximal end portion (area enclosed by box “A” in the annotated copy of Figure 1 below), a distal end portion (area enclosed by box “C” in the annotated copy of Figure 1 below) and an intermediate portion (area enclosed by box “B” in the annotated copy of Figure 1 below). 

    PNG
    media_image2.png
    658
    376
    media_image2.png
    Greyscale

There is a distal tip (at 132b, 133) at the distal end portion of the cannula. The distal tip has a wall of a first thickness see (see wall thickness of element 132 at the distal end) defining a lumen of a first diameter (see area where elements 136 extend across the lumen 134) for passage of an expansion gas (expansion gas is not a positively recited element, expansion gas is capable of passing through this distal tip). 
The distal tip defines an exit port (133) in fluid communication with the lumen (134). The exit port has a smaller diameter than the lumen diameter (see Figure 1). 
The exit port is circumvented by a rim wall (wall forming exit port 133) of a larger thickness (i.e. in the longitudinal direction) than the wall thickness of the cannula (see the annotated copy of Figure 1 below – there are lines added to identify the thickness of each element. Arrows point to these lines because they are difficult to see otherwise)

    PNG
    media_image3.png
    270
    292
    media_image3.png
    Greyscale

The rim wall is configured to support a layer of a bioadhesive substance (a bioadhesive could be placed on the rim wall and supported by rim wall). 
There is a bioadhesive pathway (117) for introducing a bioadhesive substance to the face of the rim wall (the bioadhesive is not a positively recited element. Lumen 117 is in fluid communication with the rim wall and this lumen 117 could be used to deliver a bioadhesive if it were placed in barrel “c1”). 
There is an expansion gas pathway (119) extending through at least the intermediate and distal portions of the cannula (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
The expansion gas passageway (119) is configured to provide a passageway for an expansion gas that is separate from the bioadhesive pathway (119) along a length of the intermediate and distal portions of the expansion gas passageway (117 and 119 are separate from each other in the intermediate portion and along “a length of the distal portion – this claim does not require they are separate from each other all the way to the exit port). 
There is an actuator (115) configured to couple with a source of an expansion gas (i.e. if placed placed in “c2”) and configured to selectively advance the expansion gas through the expansion gas lumen (119) and distal tip lumen (134) upon actuation of the actuator (i.e. pushing the plunger). As discussed above, this would push the expansion gas to the layer of bioadhesive substance to form of the bubble on the rim (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Claim 6: Ladet’335 discloses a handle portion (112) at a proximal end of the device. The handle portion supports the actuator (115) and is configured to support a source of expansion gas (i.e. in “c2”). 
Claim 7: Ladet’335’s device is configured to form a bubble of spherically shaped film of the bioadhesive substance at least partially enclosing the expansion gas (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these steps. See MPEP 2112.01 Section I). 
Claim 25: Ladet’335 discloses a cannula (111, 132) comprising a proximal end portion (area enclosed by box “A” in the annotated copy of Figure 1 in the rejection to claim 1 above), a distal end portion (area enclosed by box “C” in the annotated copy of Figure 1 in the rejection to claim 1 above) and an intermediate portion (area enclosed by box “B” in the annotated copy of Figure 1 in the rejection to claim 1 above). 
There is a distal tip (at 132b, 133) at the distal end portion of the cannula. The distal tip has a wall of a first thickness see (see wall thickness of element 132 at the distal end) defining a lumen of a first diameter (see area where elements 136 extend across the lumen 134) for passage of an expansion gas (expansion gas is not a positively recited element, expansion gas is capable of passing through this distal tip). 
The distal tip defines an exit port (133) in fluid communication with the lumen (134). The exit port has a smaller diameter than the lumen diameter (see Figure 1). 
The exit port is circumvented by a rim wall (wall forming exit port 133). This rim wall is in the form of an orthogonal projection which defines a rim wall with a thickness (i.e. in the longitudinal direction) than the wall thickness of the cannula (see the annotated copy of Figure 1 below – there are lines added to identify the thickness of each element. Arrows point to these lines because they are difficult to see otherwise)

    PNG
    media_image3.png
    270
    292
    media_image3.png
    Greyscale

The rim wall is configured to support a layer of a bioadhesive substance (a bioadhesive could be placed on the rim wall and supported by rim wall). 
There is a bioadhesive pathway (117) for introducing a bioadhesive substance to the face of the rim wall (the bioadhesive is not a positively recited element. Lumen 117 is in fluid communication with the rim wall and this lumen 117 could be used to deliver a bioadhesive if it were placed in barrel “c1”). 
There is an expansion gas pathway (119) extending through at least the intermediate and distal portions of the cannula (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
The expansion gas passageway (119) is configured to provide a passageway for an expansion gas that is separate from the bioadhesive pathway (119) along a length of the intermediate and distal portions of the expansion gas passageway (117 and 119 are separate from each other in the intermediate portion and along “a length of the distal portion – this claim does not require they are separate from each other all the way to the exit port). 
There is an actuator (115) configured to couple with a source of an expansion gas (i.e. if placed in “c2”) and configured to selectively advance the expansion gas through the expansion gas lumen (119) and distal tip lumen (134) upon actuation of the actuator (i.e. pushing the plunger). As discussed above, this would push the expansion gas to the layer of bioadhesive substance to form of the bubble on the rim (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Claim 26: Ladet’335 discloses a deflector element (136) extending inwardly from an inside surface of the cannula. 
Claim 27: The rim wall of Ladet’335 defines a distal most portion of the distal tip (Figure 1). 
Claim 28: The rim wall is inset from the distal most portion of the distal tip (the rim wall, as identified in the rejection to claim 1 has a longitudinal length – the distal most part of this length is the distal most portion of the distal tip and the proximal part of this length is inset (i.e. proximal) to the distal most portion of the tip). 
Claim 29: Ladet’s rim wall is perpendicular to the longitudinal extent of the cannula (see Figure 1). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of Richards et al. (US Patent 2007/0191781). 
Claim 21: Ladet’335 teaches an elongate body (111, 132) having a first end with a handle (112) and a second end having a cannula (111, 132) defining a lumen (134) and having an exit port (133) and a distal terminal rim (rim formed around 133 at the bottom of the page in Figure 1). The exit port (133) has a smaller diameter than the lumen (134). The rim has a larger wall thickness than the cannula (see the annotated figure in the rejection to claim 1 above). 
Ladet’335 teaches a bioadhesive reservoir (c1) configured for containing a liquid bioadhesive (the bioadhesive is not a positively recited element. “c1” is configured to contain a bioadhesive because it’s a chamber). 
There is a first passageway (119) in communication with the exit port and configured to selectively communicate a supply of expansion gas through the exit port (133) (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
There is a second passageway (117) in communication with the bioadhesive reservoir (“c1”) and configured to selectively communicate a supply of bioadhesive from the reservoir to the second end of the body (lumen 117 extends from the bioadhesive reservoir “c1” to the second end of the elongate body). 
The first passageway is configured to direct a supply of expansion gas through a layer of bioadhesive on the rim (actuator 115 pushes the contents of “c2” to the exit port, if there was a bioadhesive on the rim, the expansion gas would pass through it upon pushing plunger 115). 
The first passageway is configured to maintain the supply of expansion gas out of contact with the bioadhesive until the expansion gas is directed through the bioadhesive at the rim (Figure 1 and Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
The rim is configured to maintain the bioadhesive bubble on the second end when the gas stops flowing and the second end is configured to release the bubble when brushed against a retina (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Ladet’335 fails to disclose the second passageway completely surrounds the first passageway. 
Richards’781 is directed towards a similar device for delivering two components (held within chambers 31 and 34) to the body such that the two components remain separate until they reach a mixing portion (61). Richards’781 shows that the two passageways (first passageway 50 and second passageway 35 + 60) are coaxially arranged with each other such that the second passageway completely surrounds the first passageway (paragraph [0046]). 
In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the two passageways of Ladet’335 in a coaxial arrangement, as taught by Richards’781, because all of the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods (adjusting the manufacture such the two lumens are coaxial) with no change in the respective functions (both lumens will continue to deliver a component to the distal tip whether they are in a side by side arrangement, as in Ladet’335 or in a coaxial arrangement, as in Richards’781). The combination would have yielded no more than predictable results to one of ordinary skill in the art as of the effective filing date, i.e. one skilled in the art would have recognized that the coaxial lumen arrangement taught by Richards’781 would allow the two components to be delivered in a smaller diameter tool than the Ladet’335 device and one of ordinary skill in the art would recognize that side by side or coaxial arrangement of the lumens would provide the same functions of keeping the contents of the lumen separate until they reach the distal end of the lumen. 
Claim 22: Ladet’335 further teaches the elongate body (111, 132) includes a joining portion (“bayonet coupling, snap-fit fitting or threading”, paragraph [0066]) comprising a coupling end (near 120) configured to interact with a proximal portion of the cannula wherein the proximal portion of the cannula is configured to reversibly interact with the coupling end of the elongate body (paragraph [0066]). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of Richards’781. 
Claims 10, 11, 12: Ladet’335 fails to disclose the second passageway completely surrounds the first passageway. 
Richards’781 is directed towards a similar device for delivering two components (held within chambers 31 and 34) to the body such that the two components remain separate until they reach a mixing portion (61). Richards’781 shows that the two passageways (first passageway 50 and second passageway 35 + 60) are coaxially arranged with each other such that the second passageway completely surrounds the first passageway (paragraph [0046]). 
In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the two passageways of Ladet’335 in a coaxial arrangement, as taught by Richards’781, because all of the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods (adjusting the manufacture such the two lumens are coaxial) with no change in the respective functions (both lumens will continue to deliver a component to the distal tip whether they are in a side by side arrangement, as in Ladet’335 or in a coaxial arrangement, as in Richards’781). The combination would have yielded no more than predictable results to one of ordinary skill in the art as of the effective filing date, i.e. one skilled in the art would have recognized that the coaxial lumen arrangement taught by Richards’781 would allow the two components to be delivered in a smaller diameter tool than the Ladet’335 device and one of ordinary skill in the art would recognize that side by side or coaxial arrangement of the lumens would provide the same functions of keeping the contents of the lumen separate until they reach the distal end of the lumen. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335, as applied to claim 1, further in view of Richards et al. (US Patent Application 2007/0191781).
Claims 8, 9: Ladet’335 teaches the limitations of claims 8 and 9 except that the actuator is in the form of a compressible bladder (claim 8) or a wheel movable along a compressible bladder (claim 9). 
Richards’781 teaches a device for dispensing a composition (abstract). The device can have a non-compressible reservoir (31 or 34), as in the Ladet’335’s device, or alternately can use a compressible bladder (500) configured to expel a material from the source of the material (Figures 22a, 22b; paragraph [0069]). The compressible bladder can include a wheel (520) movable along the compressible bladder to provide pressure to the bladder and eject the material from the reservoir. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Ladet’335’s such that the actuator is in the form of a compressible bladder having a wheel movable along the bladder, as taught by Richards’781, because Richards’781 teaches it would be known to make this substitution (paragraph [0069]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335, as applied to claim 1, further in view of Kanner (US Patent 5,324,305).
Ladet’335, as modified, teaches the limitations of claim 14 except for a cautery component at the distal tip of the device. 
Like Ladet’335, Kanner’305 teaches a tool for dispensing material during surgery (column 1, lines 5-11). Kanner’305 teaches providing a heating component (40) near the tip (38) for reducing the viscosity of the dispensed material so that it is more easily dispensed (column 3, lines 33-39). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Ladet’335 with a heating element, as taught by Kanner’305, in order to provide the stated advantage. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335, as applied to claim 1, further in view of Miyazaki et al. (US Patent Application 2013/0261538). 
Ladet’335 teaches the limitations of claim 30 but fails to show the circumferential face of the rim wall is oblique to the longitudinal extend of the cannula. 
Miyazaki’538 teaches a cannula (110) having a distal tip (between 170 and 190 in Figure 4). The distal tip has a wall of a first thickness defining a lumen (150) of a first diameter (Figure 4) and an exit port (at 190) in fluid communication with the lumen (150). The exit port (at 190) has a smaller diameter than the lumen (15) diameter (see taper 153 in Figure 4). The exit port is circumvented by a rim wall (155) with a larger thickness than the first thickness (rim wall 155 is considered the entire enlarged part formed between elements 190 and 170. The thickness of this area is wider than the cannula wall). This wall is configured to support material and is arranged obliquely relative to the longitudinal axis of the cannula (110). 
Miyazaki’538 teaches this arrangement is advantageous for creating a venturi effect to enhance mixing two components (paragraph [0064]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Ladet’335 with the tip arrangement of Miyazaki’538 in order to enhance mixing via the venturi effect. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        15 June 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771